DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 17, drawn to a device and system directed towards delivery of an embolic device, classified in A61B2017/12054.
II. Claims 18 – 20, drawn to a method of resheating a delivery system, classified in A61F2002/9665.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with another materially different product as the method does not require the use of an embolic device and would work with a general catheter system without an embolic implant.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); For example the method would require a broader search with classifications such as A61F2002/9665 as it does not require an embolic implant.
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Kevin Jablonski on 2/25/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1 – 17.  Affirmation of this s 18 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "110" have both been used to designate the catheter, see specification [0021], page 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sheath" in ll 8.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if this limitation refers to the reusable sheath in ll 4 and 7 of claim 1, the sheath outer component in ll 7 or another sheath-like structure. For the purpose of prior art examination the Office interpret the claim such that it states “the reusable sheath” in ll 8. Appropriate correction is required.
In regards to claim 2, the limitation “the sheath” in ll 2 renders the claim indefinite because it is not clear if “the sheath” refers to the sheath outer component in ll 1 or the reusable sheath in ll 3 or another sheath-like structure. For the purpose of prior art examination and in view of the specification the Office will interpret the claim to state instead “the sheath outer component” in ll 2. Appropriate correction is required. 


Claim 11 recites the limitation "the sheath" in ll 8.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if this limitation refers to the reusable sheath in ll 5 and 7 of claim 11, the sheath outer component in ll 7, or another sheath-like structure. For the purpose of prior art examination the Office interpret the claim such that it states “the reusable sheath” in ll 8. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leopald et al (US 20060241683 A1), herein referenced to as “Leopald” in view of Boyle et al (US 20030032941 A1), herein referenced to as “Boyle” and Fontaine et al (US 6447540 B1), herein referenced to as “Fontaine”.
In regards to claim 1, Leopald discloses: A device 12 (see Figs. 1 – 5, [0015]) for use in an embolic procedure, the device 12 comprising: a catheter 14 (see Figs. 4 – 5, [0015]) having a coupler 20 (see Figs. 4 – 5, [0015] disposed therein and configured to engage an embolic device 16 (see Figs. 4 – 5, [0015], the coupler 20 retains and therefore engages the embolic device 16); a reusable sheath 22 (see Figs. 1, 3, and 4 – 5, [0016]) configured to surround a portion (see annotated Fig. 5 below) of the catheter 14 (as can be seen in the annotated Fig. 5 below, the reusable sheath 22 surrounds the portion of the catheter) and embolic implant 16 in a sheathed state (see Fig. 5, the implant is covered by 22 in the sheathed state) and configured to reveal the embolic implant 16 and the portion (see annotated Fig. 4 below) of the catheter in an unsheathed state (see annotated Fig. 4 below, the portion of the catheter and the embolic implant are revealed/not in the sheath in the unsheathed state). 

    PNG
    media_image1.png
    251
    812
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    333
    823
    media_image2.png
    Greyscale

Leopald does not explicitly disclose: a sheath outer component slidably coupled to the reusable sheath and configured to bias the sheath to a sheathed state surrounding the catheter; and a locking tube slidably coupled to the catheter and configured to bias the catheter for unsheathing.
However, Boyle, in a similar field of invention teaches a device 20 (see Fig. 7) for use in an embolic procedure with a catheter 30 (see Fig. 7), and a reusable sheath 32 (see Fig. 7). Boyle further teaches: a sheath outer component 48 (see Fig. 7, [0047]) slidably coupled to the reusable sheath 34 (see [0047], and [0057], the surgeon can translate the sheath removal ring along the reusable sheath 34) and configured to bias the sheath 32 to a sheathed state surrounding the catheter 30.
 The language, "configured to bias the sheath to a sheathed state surrounding the catheter," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Boyle meets the structural limitations of the claim, and the sheath outer component is capable of biasing the sheath to a sheathed state surrounding the catheter, as the region where the sheath outer component surrounds the reusable sheath is pinched and held by the sheath outer component thus capable of biasing the reusable sheath to a sheathed (closed) state.
(see [0020]).  
The combination of Leopald and Boyle do not explicitly teach: and a locking tube slidably coupled to the catheter and configured to bias the catheter for unsheathing.
However, Fontaine in a similar field of invention teaches a delivery device 10 (see Fig. 7) with catheter 12 (see Fig. 7) and a reusable sheath 16 (see Fig. 7). Fontaine further teaches: and a locking tube 20 (see Fig. 7, col. 6, ll 23 – 43) slidably coupled to the catheter 12 (see abstract, 12 is included as part of 20, and 20 is slidably coupled to catheter because it is slidable and coupled to the catheter) and configured to bias the catheter 12 for unsheathing (see abstract, 20 unsheathes the catheter as it pushes open 16 to cause 18 to be split). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Leopald and Boyle to incorporate the teachings of Fontaine and have a device for use in an embolic procedure with a locking tube slidably coupled to the catheter and configured to bias the catheter for unsheathing. Motivation for such can be found in Fontaine as such locking tube for bias the catheter for unsheathing will reduce the amount of friction of the reusable sheath on the catheter when retracting the reusable sheath (see col. 3, ll 23 – 39).
In regards to claim 2, the combination of Leopald, Boyle, and Fontaine teaches: The device of claim 1, see 103 rejection above. Boyle further teaches: wherein the sheath outer component 48 further comprises a cylindrical body (see annotated Fig. 7 below) having a tubular aperture (see annotated Fig. 7 below) suited to aid the sheath 48 (see 112(b) rejection above, this sheath is interpreted as the sheath outer component) to engage the reusable sheath 34 (as seen in annotated Fig. 7, the tubular aperture of the sheath outer component engages the reusable sheath 34). 
	
    PNG
    media_image3.png
    824
    750
    media_image3.png
    Greyscale

	In regards to claim 3, the combination of Leopald, Boyle, and Fontaine teaches: The device of claim 2, see 103 rejection above. Boyle further teaches: wherein the cylindrical body (see annotated Fig. 7 below claim 2) comprises a first end face (see annotated Fig. 7 below claim 2) and a second end face (see annotated Fig. 7 below claim 2) such that at least one end face (see annotated Fig. 7 below claim 2) includes a first surface (see annotated Fig. 7 below claim 2) disposed in a first plane (see annotated Fig. 7 below claim 2) and a second surface (see annotated Fig. 7 below claim 2) disposed in a second plane (see annotated Fig. 7 below claim 2) different from the first plane (see annotated Fig. 7 below claim 2).
In regards to claim 4, the combination of Leopald, Boyle, and Fontaine teaches: The device of claim 1, see 103 rejection above. Boyle further teaches: wherein the sheath outer component 48 further comprises a cylindrical body (see annotated Fig. 7 below claim 2) having a tubular aperture (see annotated Fig. 7 below claim 2) suited to engage the catheter 30 (as seen in annotated Fig. 7 below claim 2, the tubular aperture engages the catheter 30), the tubular aperture (see annotated Fig. 7 below claim 2) further comprises a notch (see annotated Fig. 7 below claim 2) protruding into the tubular aperture (see annotated Fig. 7 below claim 2).
In regards to claim 7, the combination of Leopald, Boyle, and Fontaine teaches: The device of claim 1, see 103 rejection above. Leopald further discloses: wherein the reusable sheath 22 comprises a tubular aperture 32 (see Figs. 1, 3 and 4 – 5, [0016]) having a longitudinal separation 36 (see Figs. 1, 3, and 4 – 5, [0016]) configured to be biased in a closed position while sheathed (see Fig. 1 and [0017], in the closed position, the slit is not pushed apart, but allows the passage of the catheter 14 if necessary).
In regards to claim 8, the combination of Leopald, Boyle, and Fontaine teaches: The device of claim 7, see 103 rejection above. Leopald further discloses: wherein the longitudinal separation 36 comprises a first crescent-shaped notch 24 (see Fig. 1, [0016]) emanating from a first portion (see annotated Fig. 1 below) of the reusable sheath 22 and a second crescent-shaped notch (see annotated Fig. 1 below) emanating from a second portion (see annotated Fig. 1 below) of the reusable sheath 22 24 (as seen in annotated Fig. 1 below, the two crescent-shaped notches nest against each other), the nested v-shaped notches 24 (see annotated Fig. 1 below, based on 112(b) rejection above, they notches are crescent shaped, which Leopald teaches) biased to hold the reusable sheath 22 in a closed position when nested (as seen in annotated Fig. 1 below, the notches put the reusable sheath in a closed position, see also [0017]).

    PNG
    media_image4.png
    454
    820
    media_image4.png
    Greyscale

In regards to claim 9, the combination of Leopald, Boyle, and Fontaine teaches: The device of claim 1, see 103 rejection above. Fontaine further teaches: wherein the locking tube 20 comprises a conical body 22 (see Fig. 7, the body slopes and therefore is conical on its end, col. 6, ll 23 – 43) having a tubular aperture (aperture element 12 is positioned in; see annotated Fig. 7 below), the tubular aperture (see annotated Fig. 7 below) suited to engage the catheter 12 to the reusable introducer sheath 16 (as seen below while the catheter is within the tubular aperture it is also held within the reusable introduction sheath).

    PNG
    media_image5.png
    339
    764
    media_image5.png
    Greyscale

In regards to claim 10, the combination of Leopald, Boyle, and Fontaine teaches: The device of claim 1, see 103 rejection above. The combination of Leopald, Boyle, and Fontaine further teaches: wherein the sheath outer component 48 (Boyle, Fig. 7) is configured to facilitate resheathing of the embolic device 16 (Leopald, Figs. 4 and 5) and to prevent the locking tube 20 (Fontaine, Fig. 7) from sliding beyond a point where the reusable sheath 22 (Leopald, Figs. 1 – 5) surrounds the catheter 12 (Leopald, Figs. 1, 4, and 5).
The language, "wherein the sheath outer component is configured to facilitate resheathing of the embolic device and to prevent the locking tube from sliding beyond a point where the reusable sheath surrounds the catheter," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Leopald, Boyle, and Fontaine meets the structural limitations of the claim, and the sheath outer component can facilitate resheathing of the embolic device and prevent the locking tube from sliding beyond a point where the reusable sheath surrounds the catheter as the sheath outer component after slide into place and fixed upon the reusable sheath provides a physical barrier from the locking tube which would be distal to the sheath outer component. This would prevent the locking tube from sliding proximally . 
Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Leopald in view of Boyle and Fontaine as applied to claim 1 above, and further in view of Follmer et al (US 20190142565 A1), herein referenced to as “Follmer”. 
In reference to claims 5 and 6, the combination of Leopald, Boyle, and Fontaine teaches: the device of claim 1, see 103 rejection above. The combination of Leopald, Boyle, and Fontaine fails to teach: wherein the catheter comprises a locking window disposed on the catheter and configured to engage the coupler at the locking window, wherein the coupler comprises an elastic coupler configured to be manipulated to engage the embolic device while also engaging the locking window.
However, Follmer in a similar field of invention teaches a device 100 (see Figs. 2A – 2B) for use in an embolic procedure, with a catheter 110 (see Figs. 2A – 2B), a coupler 130 (see Figs. 2A – 2B) and a, embolic implant 160 (see Figs. 2A – 2B). Follmer further teaches: wherein the catheter 110 comprises a locking window 150, 152 (see Figs. 2A – 2B, [0034]) disposed on the catheter 110 and configured to engage the coupler 130 at the locking window 150, 152 (see Figs. 2A – 2B, [0034], the coupler is engaged at the locking window), wherein the coupler 130 comprises an elastic coupler 130 (see [0018], the coupler is elastic) configured to be manipulated to engage the embolic device 160 while also engaging the locking window 150, 152 (as seen in Figs. 2A – 2B, the elastic coupler engages both the embolic device and the locking window).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Leopald, Boyle, and Fontaine to incorporate the teachings of Follmer and have a device for use in an embolic procedure with an elastic coupler that engages (see [0019]). 
Claims 11 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leopald in view of Boyle, Fontaine, and Follmer.
In regards to claim 11, Leopald discloses: An embolic device delivery system 12 (see Figs. 1 – 5, [0015]), comprising: an embolic device 16 (see Figs. 4 – 5, [0015]); a catheter 14 (see Figs. 4 – 5, [0015])  a reusable sheath 22 (see Figs. 1, 3, and 4 – 5, [0016])  configured to surround the embolic device 16 (see Figs. 4 – 5, the reusable sheath surrounds the embolic device) and the catheter 14 (see Figs. 4 – 5) in a sheathed state (see Fig. 5, the reusable sheath 22 surrounds the catheter 14) and configured to reveal the catheter 14 in an unsheathed state (see Fig. 4, the catheter is revealed from the reusable sheath). Leopald does not explicitly disclose: the embolic device having a retainer ring; the catheter having a coupler disposed therein and configured to engage the embolic device at the retainer ring; a sheath outer component slidably coupled to the reusable sheath and configured to bias the sheath to a sheathed state surrounding the catheter; and a locking tube slidably coupled to the catheter and configured to unsheath the catheter and to lock the reusable sheath to the embolic device and catheter.
  However, Boyle, in a similar field of invention teaches an embolic device delivery system 20 (see Fig. 7) with a catheter 30 (see Fig. 7), and a reusable sheath 32 (see Fig. 7). Boyle further teaches: a sheath outer component 48 (see Fig. 7, [0047]) slidably coupled to the reusable sheath 34 (see [0047], and [0057], the surgeon can translate the sheath removal ring along the reusable sheath 34) and configured to bias the sheath 32 to a sheathed state surrounding the catheter 30.
 The language, "configured to bias the sheath to a sheathed state surrounding the catheter," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leopald to incorporate the teachings of Boyle and have a device for use in an embolic procedure with a sheath outer component slidably coupled to the reusable sheath and configured to bias the sheath to a sheathed state surround the catheter. Motivation for such can be found in Boyle as the sheath outer component can determine the length of the reusable sheath to be split away from the catheter as it is slidably attached to the sheath outer component (see [0020]).  
The combination of Leopald and Boyle does not explicitly teach locking tube slidably coupled to the catheter and configured to unsheath the catheter and to lock the reusable sheath to the embolic device and catheter.
However, Fontaine in a similar field of invention teaches a delivery device system 10 (see Fig. 7) with catheter 12 (see Fig. 7) and a reusable sheath 16 (see Fig. 7). Fontaine further teaches: and a locking tube 20 (see Fig. 7, col. 6, ll 23 – 43) slidably coupled to the catheter 12 (see abstract, 12 is included as part of 20, and 20 is slidably coupled to catheter because it is slidable and coupled to the catheter) and configured to unsheath the catheter 12 (see abstract, 20 unsheathes the catheter as it pushes open 16 to cause 18 to be split) and to lock the reusable sheath 16 to the embolic device and catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Leopald and Boyle to incorporate the teachings of Fontaine and have a device for use in an embolic procedure with a locking tube slidably coupled to the catheter and configured to bias the catheter for unsheathing. Motivation for such can be (see col. 3, ll 23 – 39).
The language, "to lock the reusable sheath to the embolic device and catheter," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Leopald, Boyle, and Fontaine meets the structural limitations of the claim, and the locking tube is capable of locking the reusable sheath to the embolic device and catheter, by preventing the reusable sheath from sliding past the locking tube and off the catheter and the embolic device by providing a physical barrier. 
The combination of Leopald, Boyle, and Fontaine fails to explicitly teach: the embolic device having a retainer ring; the catheter having a coupler disposed therein and configured to engage the embolic device at the retainer ring. 
However, Follmer in a similar field of invention teaches an embolic device delivery system 100 (see Figs. 2A – 2B), with a catheter 110 (see Figs. 2A – 2B), a coupler 130 (see Figs. 2A – 2B) and a, embolic device 160 (see Figs. 2A – 2B). Follmer further teaches: an embolic device 160 having a retainer ring 180 (see Figs. 2A – 2B, [0032]); having a coupler 130 disposed therein and configured to engage the embolic device 160 at the retainer ring 180 (see Figs. 2A – 2B, the coupler engages the embolic device at the retainer ring 180).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Leopald, Boyle, and Fontaine to further incorporate the teachings of Follmer and have an embolic device delivery system with an embolic device with a retainer ring and a coupler configured to engage the embolic device at the retainer ring. Motivation for such can be found in Follmer as the ring provides a simpler release when the physician desires to implant the embolic device. 
48 further comprises a cylindrical body (see annotated Fig. 7 below claim 2) having a tubular aperture (see annotated Fig. 7 below claim 2) suited to engage the reusable sheath 32 to engage the catheter 30 (as seen in annotated Fig. 7 below claim 2, the tubular aperture of the sheath outer component engages the catheter 30).
In regards to claim 13, the combination of Leopald, Boyle, Fontaine, and Follmer teaches: The system of claim 12, see 103 rejection above. Boyle further teaches: wherein the cylindrical body (see annotated Fig. 7 below claim 2) comprises a first end face (see annotated Fig. 7 below claim 2) and a second end face (see annotated Fig. 7 below claim 2) such that at least one end face (see annotated Fig. 7 below claim 2) includes a first surface (see annotated Fig. 7 below claim 2) disposed in a first plane (see annotated Fig. 7 below claim 2) and a second surface (see annotated Fig. 7 below claim 2) disposed in a second plane (see annotated Fig. 7 below claim 2) different from the first plane (see annotated Fig. 7 below claim 2).
In regards to claim 14, the combination of Leopald, Boyle, Fontaine, and Follmer teaches: The system of claim 11, see 103 rejection above. Boyle further teaches: wherein the sheath outer component 48 further comprises a cylindrical body (see annotated Fig. 7 below claim 2) having a tubular aperture (see annotated Fig. 7 below claim 2) suited to engage the reusable sheath 32 (as seen in annotated Fig. 7 below claim 2, the tubular aperture engages the reusable sheath 32), the tubular aperture (see annotated Fig. 7 below claim 2) further comprises a notch (see annotated Fig. 7 below claim 2) protruding into the tubular aperture (see annotated Fig. 7 below claim 2).
In regards to claim 15, the combination of Leopald, Boyle, Fontaine, and Follmer teaches: The system of claim 11, see 103 rejection above. Leopald further discloses: wherein the reusable sheath 22 comprises a tubular aperture 32 (see Figs. 1, 3 and 4 – 5, [0016]) having a longitudinal separation 36 (see Figs. 1, 3, and 4 – 5, [0016]) configured to be biased in a closed position while sheathed (see Fig. 1 and [0017], in the closed position, the slit is not pushed apart, but allows the passage of the catheter 14 if necessary).
In regards to claim 16, the combination of Leopald, Boyle, Fontaine, and Follmer teaches: The system of claim 15, see 103 rejection above. Leopald further discloses: wherein the longitudinal separation 36 comprises a first crescent-shaped notch 24 (see Fig. 1, [0016]) emanating from a first portion (see annotated Fig. 1 below claim 8) of the reusable sheath 22 and a second crescent-shaped notch (see annotated Fig. 1 below claim 8) emanating from a second portion (see annotated Fig. 1 below claim 8) of the reusable sheath 22 and suited to nest with the first crescent-shaped notch 24 (as seen in annotated Fig. 1 below claim 8, the two crescent-shaped notches nest against each other), the nested crescent-shaped notches 24 (see annotated Fig. 1 below claim 8) biased to hold the reusable sheath 22 in a closed position when nested (as seen in annotated Fig. 1 below, the notches put the reusable sheath in a closed position, see also [0017]).
In regards to claim 17, the combination of Leopald, Boyle, Fontaine, and Follmer teaches: The system of claim 11, see 103 rejection above. The combination of Leopald and Boyle further teaches: wherein the sheath outer component 48 (Boyle, Fig. 7) is configured to facilitate resheathing of the reusable sheath 22 (Leopald, Figs. 1 – 5) surrounds the embolic device 16 (Leopald, Figs. 4 and 5, the sheath outer component would surround the embolic device when slid over the embolic device as the sheath outer component is slidably engaged) and the catheter 12 (Leopald, Figs. 1, 4, and 5). 
The language, "wherein the sheath outer component is configured to facilitate resheathing of the reusable sheath," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Leopald, Boyle, and Fontaine meets the structural limitations of the claim, and the sheath outer component can facilitate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771




/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771